Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the following communication: Amendment filed July 26, 2022.  This action is made Final. 
Claims 1-17 are pending in the case. Claims 1, 14 and 16 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (hereinafter Honda) U.S. Patent No. 6,570,563in view of Winkler et al. (hereinafter Winkler) U.S. Patent Publication No. 2009/0106669.

With respect to independent claim 1, Honda teaches a computer-implemented method for cooperatively manipulating an asset within a cooperative virtual reality (VR) environment, the computer-implemented method comprising: 
receiving, from a server and by a first computing device, a VR file for the cooperative VR environment, the VR file including data configured to cause the first computing device to render an asset within the cooperative VR environment (see e.g. Fig. 1 and col. 2 – “all client terminals 3-1 through 3-3 read graphics data from a storage device 2 of a server terminal 1 that describes the same three-dimensional space to display the same three-dimensional space”); 
rendering, by the first computing device and based on the VR file, the cooperative VR environment including the asset on a display associated with the first computing device (See e.g., Fig. 1 - showing network with server and clients.  Col. 2:1-15– “At this point of time, the three-dimensional spaces visually recognized by all users match each other.”); 
receiving location data indicating positional information relating to one or more VR controllers associated with a second computing device (see e.g. col. 2 lines 10-45); 
rendering, by the first computing device and based on the location data, an avatar representation of a user account associated with the second computing device within the cooperative VR environment (see e.g. col. 2 lines 32 - col.3 line 10 and col. 4 lines 34-46); 
receiving user input data from one or more VR controllers associated with the first computing device, wherein the user input data corresponds to one or more of a user selection and positional information of the one or more VR controllers associated with the first computing device (See e.g., Col. 15, 43-47 - discussing messages client sends server for when it wants to update (i.e. manipulate) an asset within the environment.  See also Col. 16:37-47 - discussing client 13-1 modifying position information of a conical object.); 
receiving additional location data indicating additional positional information relating to the one or more VR controllers associated with the second computing device; and determining, by the first computing device, that the user input data and the additional location data correspond to a cooperative selection of the asset within the cooperative VR environment (See e.g., Abstract - users use controllers, such as their hands, to manipulate objects based on the location of the controllers. When users interact with specific virtual space, objects within are selected for manipulation. col. 2 lines 32 - col.3 line 10).  
Honda does not expressly show enabling collaborative manipulation of the asset in the VR environment together by respective users of the first computing device and the second computing device.  However, Winkler teaches similar feature (see e.g. para [4][10]-[12] [22] – “In other words, each avatar behaves in the virtual world as if they were a real person in the real world …  In the virtual world of the present invention, each communicator controls the experience of the observers in real time through manipulation of objects in the environment, the virtual representation of itself or the virtual representation of the observers … The creation or design of products by a plurality of specialists sufficiently skilled in virtual world perception and manipulation and working in a multi-user, 3D, persistent, interactive graphical environment, i.e., a virtual world, achieves the advantages of face-to-face communication and collaboration in the context of product creation and design.”   ”one or more users want to enter, multi-user in that multiple users can simultaneously use and experience the same graphical environment, three-dimensional because objects and graphics are present to users as realistic three-dimensional graphics and interactive in that users can interact with each other and with the graphical environment. The graphical environment is not a passive experience”). Both Winkler and Honda are directed to virtual reality environment management methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Winkler and Honda in front of them to modify the system of Honda to include the above feature.  The motivation to combine Honda and Winkler comes from Winkler.  Winkler discloses the motivation to allow avatars to work together in real-time so that realistic face to face work environment can be achieved in virtual reality environment (see e.g. para [4] [10]-[12] [22]).
With respect to dependent claim 2, the modified Honda teaches based on the determining that the user input data and the additional location data correspond to the cooperative selection of the asset, transmitting to the server a request to cooperatively manipulate the asset (see e.g. col. 2 lines 10 - col.3 line 10).  

With respect to independent claim 14, Honda teaches a computer-implemented method for allowing cooperative perspective manipulation within a cooperative virtual reality (VR) environment (see Abstract), the computer-implemented method comprising: receiving, from a server and by a first computing device associated with a first user account, a VR file for the cooperative VR environment, the VR file including data configured to cause the first computing device to render an asset within the cooperative VR environment (see e.g. Fig. 1 and col. 2 – “all client terminals 3-1 through 3-3 read graphics data from a storage device 2 of a server terminal 1 that describes the same three-dimensional space to display the same three-dimensional space”); rendering, by the first computing device and based on the VR file, the cooperative VR environment including the asset on a display associated with the first computing device(see e.g. col. 2 lines 32 - col.3 line 10 and col. 4 lines 34-46); 
receiving location data indicating positional information relating to one or more VR controllers associated with a second computing device (see e.g. Fig. 1 and col. 2 lines 10-45); rendering, by the first computing device and based on the location data, an avatar representation of a second user account associated with the second computing device within the cooperative VR environment (see e.g. Fig. 1 col. 2 lines 10-45); 
receiving, from the second computing device, a notification that an avatar of the first user account has been translated by the second user account within the cooperative VR environment rendered by the second computing device, and based on the notification that the avatar of the first user account has been translated (see Fig. 1 and col. 2 lines 10-45 – the display of the updated VR is notification of translated action), rendering the cooperative VR environment such that a perspective of the cooperative VR environment is modified in correspondence with the translation (see e.g., Abstract - users use controllers, such as their hands, to manipulate objects based on the location of the controllers. When users interact with specific virtual space, objects within are selected for manipulation. col. 2 lines 32 - col.3 line 10).  
Honda does not expressly show the translation is movement of the avatar of the first user account to a new virtual location within the cooperative VR environment.  However, Winkler expressly teaches a dynamically changing model of a 3D world with a plurality of avatars.  Avatars moves in real time as real person in real world  (see e.g. para [4][10]-[12] [22] – “In other words, each avatar behaves in the virtual world as if they were a real person in the real world …  In the virtual world of the present invention, each communicator controls the experience of the observers in real time through manipulation of objects in the environment, the virtual representation of itself or the virtual representation of the observers … The creation or design of products by a plurality of specialists sufficiently skilled in virtual world perception and manipulation and working in a multi-user, 3D, persistent, interactive graphical environment, i.e., a virtual world, achieves the advantages of face-to-face communication and collaboration in the context of product creation and design.”   ”one or more users want to enter, multi-user in that multiple users can simultaneously use and experience the same graphical environment, three-dimensional because objects and graphics are present to users as realistic three-dimensional graphics and interactive in that users can interact with each other and with the graphical environment. The graphical environment is not a passive experience”). Therefore, the movement of a first avatar must translated by all the other avatars so that the display can accurately show the movement of the first avatar in realtime.  Both Winkler and Honda are directed to virtual reality environment management methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Winkler and Honda in front of them to modify the system of Honda to include the above feature.  The motivation to combine Honda and Winkler comes from Winkler.  Winkler discloses the motivation to allow avatars to work together in real-time so that realistic face to face work environment can be achieved in virtual reality environment (see e.g. para [4] [10]-[12] [22]).
With respect to dependent claim 15, the modified Honda teaches receiving additional user input data from one or more VR controllers associated with the first computing device, wherein the additional user input data indicates a gesture corresponding to a translation of the avatar associated with the second user account (see e.g. col. 3 lines 1-20); and based on the additional user input data, transmitting a notification that the avatar of the second user account has been translated by the first user account within the cooperative VR environment rendered by the first computing device, wherein the notification causes the second computing device to render the cooperative VR environment such that a perspective of the cooperative VR environment is modified in correspondence with the translation of the avatar by the first user account (see e.g. col. 2 lines 10 - col.3 line 10).
With respect to independent claim 16, Honda teaches a computer-implemented method for manipulating a perspective of an additional user account within a cooperative virtual reality (VR) environment (see Abstract and Fig. 1), the computer-implemented method comprising: receiving, from a server and by a first computing device associated with a user account, a VR file for the cooperative VR environment, the VR file including data configured to cause the first computing device to render an asset within the cooperative VR environment (see e.g. Fig. 1 and col. 2 – “all client terminals 3-1 through 3-3 read graphics data from a storage device 2 of a server terminal 1 that describes the same three-dimensional space to display the same three-dimensional space”); rendering, by the first computing device and based on the VR file, the cooperative VR environment including the asset on a display associated with the first computing device (see e.g. Fig. 1 and col. 2 line 10 – col. 3 line 10); receiving location data indicating positional information relating to one or more VR controllers associated with a second computing device(see e.g. Fig. 1 and col. 2 line 10 – col. 3 line 10); rendering, by the first computing device and based on the location data, an avatar representation of an additional user account associated with the second computing device within the cooperative VR environment; receiving additional user input data from one or more VR controllers associated with the first computing device, wherein the additional user input data indicates a gesture corresponding to a translation of the avatar associated with the additional user account (see e.g. col. 3 lines 1-20); and based on the additional user input data, transmitting a notification that the avatar of the additional user account has been translated by the user account within the cooperative VR environment rendered by the first computing device (see e.g. col. 2 lines 10 - col.3 line 35), wherein the notification causes the second computing device to render the cooperative VR environment such that a perspective of the cooperative VR environment is modified in correspondence with the translation of the avatar by the user account (see e.g. col. 2 lines 10 - col.3 line 10).  
Honda does not expressly show the translation is movement of the avatar associated with the additional user account to a new virtual location within the cooperative VR environment.  However, Winkler expressly teaches a dynamically changing model of a 3D world with a plurality of avatars.  Avatars moves in real time as real person in real world  (see e.g. para [4][10]-[12] [22] – “In other words, each avatar behaves in the virtual world as if they were a real person in the real world …  In the virtual world of the present invention, each communicator controls the experience of the observers in real time through manipulation of objects in the environment, the virtual representation of itself or the virtual representation of the observers … The creation or design of products by a plurality of specialists sufficiently skilled in virtual world perception and manipulation and working in a multi-user, 3D, persistent, interactive graphical environment, i.e., a virtual world, achieves the advantages of face-to-face communication and collaboration in the context of product creation and design.”   ”one or more users want to enter, multi-user in that multiple users can simultaneously use and experience the same graphical environment, three-dimensional because objects and graphics are present to users as realistic three-dimensional graphics and interactive in that users can interact with each other and with the graphical environment. The graphical environment is not a passive experience”). Therefore, the movement of any avatar must translated by all the other avatars so that the display can accurately show the movement of the first avatar in realtime.  Both Winkler and Honda are directed to virtual reality environment management methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Winkler and Honda in front of them to modify the system of Honda to include the above feature.  The motivation to combine Honda and Winkler comes from Winkler.  Winkler discloses the motivation to allow avatars to work together in real-time so that realistic face to face work environment can be achieved in virtual reality environment (see e.g. para [4] [10]-[12] [22]).
Claims 3-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honda in view of Winkler and further in view of Shuster et al. (hereinafter Shuster) U.S. Patent Publication No. 2013/0047208.
With respect to dependent claim 3, Honda-Winkler teaches receiving, by the first computing device, additional user input data from the one or more VR controllers associated with the first computing device, the additional user input data corresponding to manipulation of the asset (see e.g. col. 2 lines 10 - col.3 line 10 Winkler para [26]-[30] – the motivation to combine Winkler and Honda is discussed above); receiving, by the first computing device, further location data from the second computing device, the further location data indicating further positional information relating to the one or more VR controllers associated with the second computing device, the further location data corresponding to user inputs to manipulate the asset (see e.g. col. 2 lines 10 - col.3 line 10 Winkler para [26]-[30] – the motivation to combine Winkler and Honda is discussed above); and transmitting, to the server and based on the additional user input data and the further location data, additional state data that indicates the state of the asset has been cooperatively manipulated by the first computing device and the second computing device to become a cooperatively modified version of the asset (see e.g. col. 2 lines 10 - col.3 line 10).  
Honda does not expressly show that above features are based in part on the server assigning permission to manipulate the asset to the first computing device.  However, Shuster teaches similar feature (see e.g. Claim 1 and para [15][23][83]-[85] – “The system includes an instantiation module configured to determine, upon a second user, object, or layer attempting to instatiate an instance of an object or layer based on one of the templates and on recorded state, whether the altering user had permissions to act in a manner that changes the instantiation of such object or layer with regard to said second user.”). Both Shuster and Honda are directed to virtual reality environment management methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Shuster and Honda in front of them to further modify the modified system of Honda to include the above feature.  The motivation to combine Honda and Shuster comes from Shuster.  Shuster discloses the motivation to add permission control to virtual reality environment so that the VR environment can be better managed (see e.g. Claim 1 and para [15] [23] [83]).
With respect to dependent claim 4, the modified Honda teaches based on the transmitting the additional state data, the server updates one or more master files associated with the cooperative VR environment such that the asset within the cooperative VR environment is the cooperatively modified version of the asset (see e.g. col. 2 lines 1-25).  
With respect to dependent claim 5, the modified Honda teaches based on the transmitting the additional state data, the server is configured to transmit to the second computing device a notification that the asset has been cooperatively manipulated by the first computing device and the second computing device to become the cooperatively modified version of the asset (see e.g. col. 2 lines 1-25).  
With respect to dependent claim 6, the modified Honda teaches the notification that the asset has been cooperatively manipulated includes state information that describes at least a positional and dimensional state of the cooperatively modified version of the asset within the cooperative VR environment (see e.g. col. 2 lines 1- col. 3 line 15).  
With respect to dependent claim 7, the modified Honda teaches the additional state data is transmitted to the server by a second type of data channel (see e.g. col. 2 lines 1-35 - the examiner notes that it is not clear whether the first type and the second type are the same type of data channel).  
With respect to dependent claim 8, the modified Honda teaches the additional state data further describes at least one of positional and dimensional information of the cooperatively modified version of the asset within the cooperative VR environment (see e.g. col. 2 lines 1-25).  
With respect to dependent claim 9, the modified Honda teaches based in part on the server assigning permission to manipulate the asset to the second computing device (see e.g. Shuster Claim 1 and para [15][23][83]-[85] and discussion above with respect to claim 3): transmitting, to the second computing device, additional location data indicating additional positional information relating to the one or more VR controllers associated with the first computing device and corresponding to user selections to manipulate the asset (see e.g. col. 2 lines 1- col. 3 line 15); and wherein, based on the additional location data indicating the additional positional information relating to the one or more VR controllers associated with the first computing device and further user inputs from the one or more VR controllers associated with the second computing device, the second computing device is configured to transmit to the server additional state data that indicates that the state of the asset has been cooperatively manipulated by the first computing device and the second computing device to become a cooperatively modified version of the asset (see e.g. col. 2 lines 1- col. 3 line 15). 
 With respect to dependent claim 10, the modified Honda teaches the additional location data indicating positional information relating to the one or more VR controllers associated with the first computing device is transmitted to the second computing device in a first type of data channel (see e.g. col. 2 lines 1-35).  
With respect to dependent claim 11, the modified Honda teaches the additional state data is transmitted to the server in a second type of data channel (see e.g. col. 2 lines 1-35- the examiner notes that it is not clear whether the first type and the second type are the same type of data channel).  
With respect to dependent claim 12, the modified Honda teaches the additional state data further describes at least one of positional and dimensional information of the cooperatively modified version of the asset within the cooperative VR environment (see e.g. col. 2 lines 1- col. 3 line 15).  
With respect to dependent claim 13, the modified Honda teaches  receiving, from the second computing device, a notification that an avatar of a user account associated with the first computing device has been translated within the cooperative VR environment rendered by the second computing device (see e.g. col. 2 lines 1-25 – real-time display of change in position), and based on the notification that the avatar of the user account associated with the first computing device has been translated, rendering the cooperative VR environment such that a perspective of the cooperative VR environment is modified in correspondence with the translation (see e.g. col. 2 lines 1- col. 3 line 15).  
With respect to dependent claim 17, the modified Honda teaches the server is configured to store a user asset in a server database associated with the user account, and further comprising receiving, from the server and by the first computing device, menu data for rendering a graphical user interface for accessing the server database associated with the user account (see e.g. Fig. 1 col. 2 and Shuster para [17][161][162] – the motivation to combine is discussed above).

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179